Citation Nr: 1209657	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  08-37 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability, claimed as due to service-connected right foot disability.

2.  Entitlement to service connection for bilateral hip disability, claimed as due to service-connected right foot disability.

3.  Entitlement to service connection for low back disability, claimed as due to service-connected right foot disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to June 1971.

This matter came to the Board of Veterans' Appeals (Board) from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing in April 2010; the transcript is of record.  In June 2010, these matters were remanded.

In a November 2011 rating decision, the RO granted service connection for left foot degenerative joint disease of the talonavicular joint, assigning a noncompensable disability rating, effective August 17, 2007, and a 10 percent disability rating, effective March 26, 2008.  The grant of service connection for a left foot disability constitutes a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level.  Thus, those issues are not currently in appellate status.  Id.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A Remand confers on the Veteran the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. Given those pronouncements, and as will be discussed below the fact that the development sought by the Board in this case has not been fully completed with regard to the issues on appeal, another remand is now unfortunately required.  38 C.F.R. § 19.9 (2011).

Service connection is in effect for right foot degenerative arthritis, status post surgery, rated 10 percent disabling, and left foot degenerative joint disease of the talonavicular joint associated with right foot degenerative arthritis, status post surgery, rated 10 percent disabling.  The Veteran asserts that his bilateral knee, bilateral hip, and low back disabilities are due to or aggravated by his service-connected right foot disability.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

An August 2007 report by the Veteran's podiatrist, Gregory S. Anderson, indicates that the Veteran "has aggravated other issues, most likely secondary to complication from a painful foot such as knee, hip or back problems."  

In March 2008, a VA examiner examined the Veteran and diagnosed right foot degenerative arthritis; left foot chronic pain with bone spurs; bilateral ankle strain; bilateral knee strain; bilateral hip strain; and, lumbar strain.  The examiner gave a negative etiological opinion regarding any relationship to service, and any relationship to his right foot disability.  

In March 2010, the same VA examiner conducted a review of the Veteran's claims folder.  With regard to the contention that his right foot disability had caused his left foot, knee, hip and low back disabilities, the examiner stated that it would be unusual for one single joint to cause all of those conditions.  Likewise, if that were to be the case, one would expect a severe and disabling limp for multiple years.  The Veteran described that he had some limp; however, it does not appear he has had a severe enough abnormality over the years to have caused all of the above conditions.  The examiner opined that it is less likely that not that his left foot, bilateral knee, bilateral hip, and low back conditions are secondary to the right foot.  The examiner, however, failed to provide an opinion as to whether the Veteran's right foot disability aggravates his disabilities.  

Correspondence dated in March 2010 from Sergio Abarca, M.D., reflects that the Veteran has been a patient since November 2003.  The Veteran has suffered from severe bilateral osteoarthritis of the ankles.  Due to these injuries, the Veteran has been forced to modify his gait which created significant stress and overuse on the joints of the knees, hips, and lower back which have likely lead to secondary osteoarthritis and pain at these locations.  It has been established that joint overuse, even without injury is the main mechanism of osteoarthritis.  Researchers hypothesize that irregular impacts or heavy loads on the lower limbs and pre-existing limb abnormalities or trauma increase the risk.  Dr. Abarca opined that the Veteran's osteoarthritis and pain in his knees, hips, and lower back are at the very least in large part due to his prior injuries sustained during service.

These matters were remanded in June 2010 to afford the Veteran another VA examination to assess whether his bilateral knee, bilateral hip, and low back disabilities are aggravated by his service-connected right foot disability.

In June 2010, a VA examiner examined the Veteran and conducted a review of the Veteran's claims folder.  With regard to the knees, the Veteran noticed onset of pain and weakness in the 1980's.  He attributes the pain in the knees to compensating for the right foot condition.  With regard to the hips, the Veteran reported an onset of pain in the 1980's.  He attributes the pain in the hips from compensation from the right foot condition.  With regard to the lumbar spine, the Veteran reported an onset of pain in the early 1980's along with the hips.  He reported constant aching pain in the lumbar spine in the paralumbar musculature both on the right and the left.  Focused physical examination of the thoracolumbar spine did not reveal any atrophy, postural abnormalities, fixed deformities or abnormalities of the thoracolumbar musculature.  Focused physical examination of bilateral hips did not reveal any atrophy, postural abnormalities or fixed deformities.  Focused physical examination of the knees did not reveal any atrophy, postural abnormalities or fixed deformities.  The examiner diagnosed mild osteoarthritis of bilateral hips; mild degenerative disk disease of the lumbar spine; and, patellofemoral pain syndrome bilateral knees.  The examiner reviewed the claims folder, to include the letter from Dr. Anderson.  The examiner stated that the Veteran's knees are essentially normal and he has mild osteoarthritis of the hips and mild degenerative arthritis of the lumbar spine.  These processes are part of the natural aging process and those conditions are not, at least as likely as not, less than 50/50 probability, caused by or due to the Veteran's right foot disability.  Such opinion, however, fails to address whether the disabilities are aggravated by his right foot disability.

Correspondence dated in June 2011 from Dr. Anderson reflects that the foot continues to have significant pain and discomfort and this most likely aggravates his left foot because he overuses it in compensation.  This likely affects his knee and hip as well as on the left.  He has had some significant back issues recently, which can be caused by the same gait disturbance.  His pain seems to be significant and consistent, which he describes as an 8/10 on the pain scale.  He has been quite judicious with use of his pain medicine that has been prescribed.  

In Allen v. Brown, 7 Vet. App. 439, 448 (1995), the United States Court of Appeals for Veterans Claims (Court) held that the term "disability" as used in 38 U.S.C.A. § 1110 refers to impairment of earning capacity, and that such definition mandates that any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, shall be compensated.  The Court went on to state that "[P]ursuant to § 1110 and § 3.310(a), when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Id.  

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.  

Remand is necessary to obtain an addendum medical opinion regarding aggravation.  

On Remand, upon obtaining appropriate releases from the Veteran, treatment records should be obtained from Dr. Anderson; Dr. Abarca; Tooele Foot & Ankle Clinic in Tooele, Utah; and, Summit Pain Management in Murray, Utah.  Please note that the Veteran completed a VA Form 21-4142 pertaining to Tooele Foot & Ankle Clinic and Summit Pain Management in January 2012.  38 C.F.R. § 3.159(c)(1)(i-ii).

Accordingly, the case is REMANDED for the following actions:

1.  Upon obtaining appropriate releases from the Veteran, request his treatment records from the following medical providers: 

a)  Gregory S. Anderson, DPM

b)  Sergio Abarca, M.D.

c)  Tooele Foot & Ankle Clinic

d)  Summit Pain Management

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Refer the claims folder and a copy of this Remand to the June 2010 VA examiner for an addendum to his report to resolve the following questions:

a) Does the Veteran have a left knee disability that has undergone a permanent, measurable increase in its severity due to the Veteran's service-connected right foot disability, and if so, what is the baseline level of disability and the permanent, measurable degree of left knee disability due to service-connected right foot disability?

b) Does the Veteran have a right knee disability that has undergone a permanent, measurable increase in its severity due to the Veteran's service-connected right foot disability, and if so, what is the baseline level of disability and the permanent, measurable degree of right knee disability due to service-connected right foot disability?

c) Does the Veteran have a left hip disability that has undergone a permanent, measurable increase in its severity due to the Veteran's service-connected right foot disability, and if so, what is the baseline level of disability and the permanent, measurable degree of left hip disability due to service-connected right foot disability?

d) Does the Veteran have a right hip disability that has that has undergone a permanent, measurable increase in its severity due to the Veteran's service-connected right foot disability, and if so, what is the baseline level of disability and the permanent, measurable degree of right hip disability due to service-connected right foot disability?
e) Does the Veteran have a lumbar spine disability that has that has undergone a permanent, measurable increase in its severity due to the Veteran's service-connected right foot disability, and if so, what is the baseline level of disability and the permanent, measurable degree of lumbar spine disability due to service-connected right foot disability?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  If the June 2010 VA examiner is unavailable, please refer the case to another physician for the requested opinion, and another VA examination should be schedule if deemed necessary for the physician to offer an opinion.  

2.  Upon completion of the above, readjudicate entitlement to service connection for bilateral knee disability, bilateral hip disability, and lumbar spine disability, pursuant to § 3.310.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


